Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2017/0364563).

Regarding Claims 13 and 1, Gao discloses a computer-based information handling system for resolving and partitioning matching records in an electronically stored data set, the system comprising: 
a processor ([0070], Gao); 
a memory in electronic communication with the processor ([0070], Gao); and 
instructions stored in the memory, the instructions being executable to: 
compare the records, in parallel fashion ([0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” and [0070], Computer system 700 includes a processor 702, memory 704, storage 706, and/or other components found in electronic computing devices. Processor 702 may support parallel processing and/or multi-threaded operation with other processors in computer system 700,” Gao), to1 identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the record ([0023], “such as an entity key that represents an entity (e.g., member or company) in the online professional network and a partition key that represents a given partition (e.g., time interval, location, demographic, etc.) associated with the data. In turn, rows from disparate inputs with the same entity key and partition key may be aggregated into a single merged record by data-processing system 102,” Gao.  Gao does mention aggregating rows into a single record.  However, “aggregating” does not necessary imply “writing” any data to the records or that the actual data in the records is modified.  The Examiner makes note that Applicant’s specification (see Page 14) also disclose merging the records); 
assign each matching record to a unique partition containing all matching records representing the same entity, wherein each record in the unique partition does not overlap with records within any other partition representing the same entity ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 and 122,” Fig. 3, 308, 310, 318; wherein since the merged or combined attribute-value pairs 1:3, 10:1, 11:2, 16, 1 correspond to only entity key (or entity) 1, they do not overlap with other partitions2, [0030], “For example, the processing apparatus may partition the records in a data set so that records from a given day are stored, in ascending order of entity key, in the same data file,” [0037], “Merging apparatus 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value pairs 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao),
wherein the unique partition is selected from a plurality of available partitions and each of the plurality of available partitions assignment is represented by one of a plurality of electronically stored partition identifiers ([0030], Gao); 
link the matching records within the electronically stored data by electronically updating, in serial fashion ([0055], “The mappers may subsequently pull the records from the centralized location and apply whitelist 316 to produce a second merged record with an entity key of 3 and attribute-value pairs of 1 and 1, 11 and −1, and 16 and 3,” Gao), each record with a partition identifier representative of said unique partition assignment ([0030], [0043], [0045], [0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” Gao); and 
perform parallel processing on each of the available partitions independently ([0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” and [0070], Computer system 700 includes a processor 702, memory 704, storage 706, and/or other components found in electronic computing devices. Processor 702 may support parallel processing and/or multi-threaded operation with other processors in computer system 700,” Gao).

Regarding Claims 14 and 2, Gao discloses a computer-based information handling system, the instructions further executable to, for each of the pairs of matching records, store in the memory a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records ([0037], Gao). 

Regarding Claims 15 and 3, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 16 and 4, Gao discloses a computer-based information handling system, wherein the partition identifier is a numeric identifier and the available partition identifier is a lowest available numeric identifier ([0043], Gao). 

Regarding Claims 17 and 5, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 18 and 6, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 19 and 7, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition ([0045]-[0049], Gao); and 
(d) if the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merge the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions ([0045]-[0049], Gao). 

Regarding Claims 20 and 8, Gao discloses a computer-based information handling system, wherein the partition identifier of the first one of the different partitions and the partition identifier of the second one of the different partitions are numeric identifiers and wherein the step of merging the different partitions into a single partition comprises: 
if the first one of the different partitions has a partition identifier that is less than a partition identifier of the second one of the different partitions, assigning the partition identifier of the first one of the different partitions to the second one of the different partitions ([0042]-[0043], Gao); and 
if the first one of the different partitions has a partition identifier that is greater than a partition identifier of the second one of the different partitions, assigning the partition identifier of the second one of the different partitions to the first one of the different partitions ([0042]-[0043], Gao). 

Regarding Claims 21 and 9, Gao discloses a computer-based information handling system, wherein the records in each pair of matching records have one or more matching data elements ([0023], Gao). 

Regarding Claim 12, Gao discloses a method of claim 1, wherein the records contain data elements representative of at least one selected from the group consisting of a business entity and an employer ([0027], Gao). 

Regarding Claim 24, Gao discloses a computer-implemented method for partitioning records in an of the electronically stored data set, each record having one or more data elements, the method comprising: 
comparing the records, in parallel fashion ([0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” and [0070], Computer system 700 includes a processor 702, memory 704, storage 706, and/or other components found in electronic computing devices. Processor 702 may support parallel processing and/or multi-threaded operation with other processors in computer system 700,” Gao), to3 identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the records ([0023], “such as an entity key that represents an entity (e.g., member or company) in the online professional network and a partition key that represents a given partition (e.g., time interval, location, demographic, etc.) associated with the data. In turn, rows from disparate inputs with the same entity key and partition key may be aggregated into a single merged record by data-processing system 102,” Gao.  Gao does mention aggregating rows into a single record.  However, “aggregating” does not necessary imply “writing” any data to the records or that the actual data in the records is modified.  The Examiner makes note that Applicant’s specification (see Page 14) also disclose merging the records.); 
for each of the pairs of matching records, storing a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records ([0037], Gao); 
assigning, in serial fashion ([0055], “The mappers may subsequently pull the records from the centralized location and apply whitelist 316 to produce a second merged record with an entity key of 3 and attribute-value pairs of 1 and 1, 11 and −1, and 16 and 3,” Gao), each matching record to a unique partition containing all matching records representing the same entity, wherein each record in the unique partition does not overlap with records within any other partition representing the same entity ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 and 122,” Fig. 3, 308, 310, 318; wherein since the merged or combined attribute-value pairs 1:3, 10:1, 11:2, 16, 1 correspond to only entity key (or entity) 1, they do not overlap with other partitions4, [0030], “For example, the processing apparatus may partition the records in a data set so that records from a given day are stored, in ascending order of entity key, in the same data file,” [0037], “Merging apparatus 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value pairs 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao),
parallel processing can be performed on each partition independently ([0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” and [0070], Computer system 700 includes a processor 702, memory 704, storage 706, and/or other components found in electronic computing devices. Processor 702 may support parallel processing and/or multi-threaded operation with other processors in computer system 700,” Gao),
wherein the unique partition is selected from a plurality of available partitions, each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers, and the step of assigning each matching record to a unique partition comprises, for each match record ([0030], Gao), the steps of: 
(a) determining whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if it is determined in step (a) that the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determining whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(c) if it is determined in step (b) that the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assigning an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(d) if it is determined in step (a) that the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determining whether a second one of the record identifiers in the match record represents a record that has previously been assigned to a partition ([0045]-[0049], Gao); 
(e) if it is determined in step (d) that the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assigning a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record ([0045]-[0049], Gao); 
(f) if it is determined in step (b) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assigning a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(g) if it is determined in step (d) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determining whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition ([0045]-[0049], Gao); 
(h) if it is determined in step (g) that the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merging the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions ([0045]-[0049], Gao).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0364563) in view of David Alan Bayliss (US 8,484,211).

Regarding Claims 22 and 10, Gao discloses a computer-based information handling system, wherein the instructions are executable to compare the records by: 
identifying one or more match candidates ([0023], Gao).
Gao also discloses assigning a score ([0040] and [0060], Gao).  However, Gao does not expressly disclose: assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to the same entity; and a threshold.  Bayliss discloses: assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to the same entity (Col. 9, lines 3-29, Bayliss); and determining whether each score meets a preselected threshold value and, if so, generating a match record (Col. 9, lines 3-29, Bayliss).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gao by incorporating assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to a common entity; and a threshold, as disclosed by Bayliss, in order to be able to accurately identify the degree of similarity between the records and in order to establish a minimum degree of similarity. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “assigning
multiple matching records to a unique partition without writing any data back to the records.”) are not recited in the rejected claim(s).  Instead, the amended claims recite “comparing…. the records to identify pairs of matching… without writing any data back to the records.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues that the applied art fails to disclose “comparing, with an electronic processor in electronic communication with the electronically stored data set, the records, in parallel fashion, to identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the records,” and “assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each matching record in the unique partition does not overlap with records within any other partition representing the same entity.”

The Examiner respectfully disagrees. The applied art does disclose: comparing, with an electronic processor in electronic communication with the electronically stored data set, the records, in parallel fashion ([0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” and [0070], Computer system 700 includes a processor 702, memory 704, storage 706, and/or other components found in electronic computing devices. Processor 702 may support parallel processing and/or multi-threaded operation with other processors in computer system 700,” Gao), to5 identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the records ([0023], “such as an entity key that represents an entity (e.g., member or company) in the online professional network and a partition key that represents a given partition (e.g., time interval, location, demographic, etc.) associated with the data. In turn, rows from disparate inputs with the same entity key and partition key may be aggregated into a single merged record by data-processing system 102,” Gao.  Gao does mention aggregating rows into a single record.  However, “aggregating” does not necessary imply “writing” any data to the records or that the actual data in the records is modified.  The Examiner makes note that Applicant’s specification (see Page 14) also disclose merging the records); and assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each matching record in the unique partition does not overlap with records within any other partition representing the same entity ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 and 122,” Fig. 3, 308, 310, 318; wherein since the merged or combined attribute-value pairs 1:3, 10:1, 11:2, 16, 1 correspond to only entity key (or entity) 1, they do not overlap with other partitions6, [0030], “For example, the processing apparatus may partition the records in a data set so that records from a given day are stored, in ascending order of entity key, in the same data file,” [0037], “Merging apparatus 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value pairs 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
August 29, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “to identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the record” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        2 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318
        3 The limitation “to identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the record” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        4 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318
        5 The limitation “to identify pairs of matching records in the electronically stored data set representative of a same entity without writing any data back to the record” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        6 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318